Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 2 of 19




                                     SCHEDULE A

                           AUTHORITY FOR THE TAKING


The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of

Congress approved September 30, 1996, as Public Law 104-208, Division C, Section 102,

110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. § 1103(b) & note;

and the Act of Congress approved February 15, 2019, as Public Law 116-6, div. A, tit. II,

Section 230, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 6 of 19




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-1003
Owner: Las Milpas, LLC
Acres: 0.892

Being a 0.892 of one acre (38,855 square feet) parcel of land, more or less, being out of
the Jose Felix Hinojosa Survey, Abstract No. 39, Porcion 66, Hidalgo County, Texas, being
out of Lot 4, Block 27 of Steele and Pershing Subdivision recorded in Volume 8, Page 114,
Deed Records of Hidalgo County, Texas, and being out of a called 7.91 acre tract conveyed
to Las Milpas, LLC by Warranty Deed #2010-2142107 recorded in the Official Records of
Hidalgo County, Texas (Tract II), said parcel of land being more particularly described by
metes and bounds as follows;

Commencing at a found 5/8” rebar with an aluminum disk capped survey marker stamped
with the following description: “Texas Department of Transportation” at the southwest
corner of the 7.91 acre tract, said point being in the north line of a called 1.5 acre tract
conveyed to Hidalgo County Water Improvement District No. Two by Warranty Deed
recorded in Volume 173, Page 157, Deed Records of Hidalgo County, Texas (Second
Tract), said point having the coordinates of N=16558384.974, E=1069746.054, said point
bears S 77°09’04” W, a distance of 2675.78’ from United States Army Corps of Engineers
Control Point No. 108;

Thence: N 04°11'01" E (N 08°34’28 E”, Record), departing the north line of the 1.5 acre
tract, with the west line of the 7.91 acre tract, for a distance of 446.12’ to a set 5/8” rebar
with a “MDS” aluminum disk capped survey marker stamped with the following
description: “RGV- WSL-1002-3=1003-1” for the Point of Beginning and southwest
corner of Tract RGV-WSL-1003, said point being in the west line of the 7.91 acre tract,
said point having the coordinates of N=16558829.908, E=1069778.601;

Thence: N 04°11'01" E (N 08°34’28 E”, Record), continuing with the west line of the 7.91
acre tract, passing at 5.93’ the south line of the river levee right-of-way conveyed to the
United States of America by Easement Deed recorded in Volume 436, Page 614, Deed
Records of Hidalgo County, Texas (“126-H”), continuing for a total distance of 75.65’ to
a point for the northwest corner of Tract RGV-WSL-1003, said point being at the northwest
corner of the 7.91 acre tract, said point being in the south line of a called 3.86 acre tract
conveyed to Hidalgo County Water Improvement District No. Two recorded in Volume
120, Page 531, Deed Records of Hidalgo County, Texas (“Lateral A, First Tract”), said
point being within the “126-H” river levee right- of-way;
 Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 7 of 19




                                  SCHEDULE C (Cont.)

Thence: N 89°57'33" E (N 89°57’53” E, Record), with the south line of the 3.86 acre tract
and the north line of the 7.91 acre tract, over and across the “126-H” river levee right-of-
way, for a distance of 684.68’ (634.70’, Record) to a point for the northeast corner of Tract
RGV-WSL- 1003, said point being at the northeast corner of the 7.91 acre tract and the
northwest corner of the remainder of a called 2.0 acre tract conveyed to Manuel Rodriguez,
Jr. by Quitclaim Deed recorded in Instrument No. 1996-543919, Official Records of
Hidalgo County, Texas, said point being in the south line of the 3.86 acre tract, said point
being within the “126-H” river levee right-of-way;

Thence: S 04°13’13” W (S 08°23’40” W, Record), departing the south line of the 3.86
acre tract, with the east line of the 7.91 acre tract and the west line of the remainder of the
2.0 acre tract, over and across the “126-H” river levee right-of-way, for a distance of 41.79’
to a found 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with
the following description: “RGV-WSL-1003-4=1035-1” for the southeast corner of Tract
RGV-WSL-1003, said point being in the east line of the 7.91 acre tract and the west line
of the remainder of the 2.0 acre tract, said point being within the “126-H” river levee right-
of-way;

Thence: departing the west line of the remainder of the 2.0 acre tract, over and across the
7.91 acre tract and the “126-H” river levee right-of-way, the following courses and
distances:

   -   S 89°38’40” W, for a distance of 384.94’ to a set 5/8” rebar with a “MDS”
       aluminum disk capped survey marker stamped with the following description:
       “RGV-WSL-1003-5” for a southerly interior corner of Tract RGV-WSL-1003;
   -   S 00°21'20" E, passing at 26.37’ the south line of the “126-H” river levee right-of-
       way, continuing for a total distance of 30.00’ to a set 5/8” rebar with a “MDS”
       aluminum disk capped survey marker stamped with the following description:
       “RGV-WSL-1003-6” for a southerly exterior corner of Tract RGV-WSL-1003;
   -   S 89°38'40" W, for a distance of 302.38’ to the Point of Beginning.
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 9 of 19



                            SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 10 of 19




                         SCHEDULE D (Cont.)
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 11 of 19



                         SCHEDULE D (Cont.)
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 12 of 19



                         SCHEDULE D (Cont.)




Tract: RGV-WSL-1003
Owner: Las Milpas, LLC
Acreage: 0.892
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-1003
Owner: Las Milpas, LLC
Acres: 0.892


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of lands identified in Warranty Deed, Instrument No.
2010-2142107, Official Records of Hidalgo County, Texas, reasonable access to and
from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 15 of 19



                         SCHEDULE E (Cont.)
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 17 of 19




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is TWENTY-EIGHT

THOUSAND, ONE HUNDRED, AND FIFTY EIGHT DOLLARS AND NO/100

($28,158.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 7:20-cv-00248 Document 1-1 Filed on 08/31/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Las Milpas, LLC                              RGV-WSL-1003
 208 Lindberg Avenue                          Warranty Deed Dated September 24,
 McAllen, Texas 78501                         2010, and Recorded September 28, 2010
                                              as Document # 2010-2142107; Deed
                                              Records of Hidalgo County
 Texas National Bank or its                   RGV-WSL-1003
 successor/assignee                           Deed of Trust, Security Agreement and
 201 S. Texas                                 Financing Statement Dated February 10,
 Mercedes, Texas 78750                        2012 and Recorded February 21, 2012 as
                                              Document # 2012-2282962; Deed
                                              Records of Hidalgo County

                                              Assignment of Leases and Rents Dated
                                              February 10, 2012 and Recorded February
                                              21, 2012 as Document # 2012-2282963;
                                              Deed Records of Hidalgo County

                                              Deed of Trust, Security Agreement and
                                              Financing Statement Dated February 10,
                                              2012 and Recorded February 21, 2012 as
                                              Document # 2012-2282965; Deed
                                              Records of Hidalgo County
 Pablo “Paul” Villareal, Jr.                  RGV-WSL-1003
 2804 S. Business Hwy 281                     Hidalgo County Tax Assessor
 Edinburg, Texas 78539
